[Cite as State v. Shontee, 2022-Ohio-4319.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO                                      :
                                                    :
         Plaintiff-Appellee                         :   Appellate Case No. 29433
                                                    :
 v.                                                 :   Trial Court Case No. 2016-CR-1878
                                                    :
 JASON T. SHONTEE                                   :   (Criminal Appeal from
                                                    :   Common Pleas Court)
         Defendant-Appellant                        :
                                                    :

                                               ...........

                                              OPINION

                          Rendered on the 2nd day of December, 2022.

                                               ...........

MATHIAS H. HECK, JR. by ELIZABETH A. ELLIS, Atty. Reg. No. 0074332, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, 5th Floor, Dayton, Ohio
45422
     Attorney for Plaintiff-Appellee

JASON T. SHONTEE, #730-826, P.O. Box 69, London, Ohio 43140
     Defendant-Appellant, Pro Se

                                              .............
                                                                                           -2-



LEWIS, J.

        {¶ 1} Defendant-Appellant Jason T. Shontee appeals from the trial court’s order

denying his public records request. For the reasons that follow, we affirm the trial court’s

decision.



   I.       Facts and Course of Proceedings

        {¶ 2} On June 21, 2016, a Montgomery County grand jury indicted Shontee on two

counts of murder, two counts of felonious assault, and one count of having weapons while

under a disability. On November 6, 2016, Shontee appeared in court with counsel, and

a plea agreement was recited on the record. Pursuant to this agreement, Shontee pled

guilty to voluntary manslaughter and having weapons while under a disability. The trial

court sentenced him to an aggregate sentence of 21 years in prison. Shontee filed a

timely notice of appeal from his conviction.

        {¶ 3} On appeal, counsel for Shontee filed a brief under Anders v. California, 386

U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), indicating that there were no issues with

arguable merit to be raised in the appeal. We informed Shontee that the Anders brief

had been filed and advised him of his right to file his own brief and the time limit for doing

so. Shontee did not file a pro se brief. Shontee’s counsel suggested that we review

three potential assignments of error but did not present any analysis for any of them. We

reviewed these three suggested assignments of error as well as the docket, the various

filings, the written transcript of the plea and sentencing hearings, the presentence

investigation report, and the judgment entry. We concluded that “[w]e have found no
                                                                                         -3-


non-frivolous issues for review.” State v. Shontee, 2d Dist. Montgomery No. 27393,

2017-Ohio-5831, ¶ 12. Accordingly, on July 14, 2017, we affirmed the judgment of the

trial court. Id.

         {¶ 4} On December 16, 2021, Shontee filed a “motion for copy of public record” in

the Montgomery County Court of Common Pleas. The motion stated, in part:

               I written a request to Montgomery County Clerk of Courts for my

         public records, the clerk stated the request is subject to approval from the

         Judge that sentenced me (or their successor) according to Section

         149.43(B)(8) of the Ohio Revised Code.

               Once I obtain the Court’s permission to receive the copies I have

         requested I must resubmit my public record request along with a copy of the

         signed order. Thank you your Honor for your time.

Shontee then listed the following “documents requested”: (1) plea; (2) bill of particulars;

(3) court docket sheet; (4) indictment; (5) criminal complaint; (6) affidavit to establish

probable cause; (7) criminal rule 16 (demand) for discovery; and (8) sentencing entry.

         {¶ 5} The trial court denied Shontee’s motion on December 17, 2021. Shontee

filed a notice of appeal from the trial court’s denial.



   II.      The Trial Court Did Not Abuse Its Discretion by Denying Shontee’s Motion

         {¶ 6} Shontee’s sole assignment of error states:

               THE     COMMON        PLEAS      COURT       ERRED    IN   DENYING

         APPELLANT’S      REQUEST        FOR    LEAVE     TO   REQUEST      PUBLIC
                                                                                        -4-


      RECORDS PURSUANT TO ORC 149.43(B)(8) AND STATE EX REL.

      CASTER V. CITY OF COLUMBUS, 151 Ohio St.3d 425 BECAUSE THE

      INFORMATION SOUGHT IN THE PUBLIC RECORD WAS NECESSARY

      TO SUPPORT THE POSTCONVICTION PETITION APPELLANT WISHED

      TO FILE ALONG WITH THE INFORMATION SOUGHT IN THE PUBLIC

      RECORD.

      {¶ 7} An inmate may seek appellate review of a trial court’s denial of his request

for public records. Such orders are reviewed for an abuse of discretion. State v. Lather,

6th Dist. Sandusky No. S-08-036, 2009-Ohio-3215, ¶ 11, citing State ex rel. Rittner v.

Barber, 6th Dist. Fulton No. F-05-020, 2006-Ohio-592, ¶ 31.          The term “abuse of

discretion” indicates an attitude that is arbitrary, unconscionable, or unreasonable.

Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983). “A decision

is unreasonable if there is no sound reasoning process that would support that decision.”

AAAA Ents., Inc. v. River Place Community Urban Redevelopment Corp., 50 Ohio St.3d

157, 161, 553 N.E.2d 597 (1990).

      {¶ 8} As an incarcerated individual, R.C. 149.43(B)(8) applied to Shontee’s public

records request. That statute provides, in pertinent part:

             A public office or person responsible for public records is not required

      to permit a person who is incarcerated pursuant to a criminal conviction * * *

      to inspect or to obtain a copy of any public record concerning a criminal

      investigation or prosecution * * * unless * * * the judge * * * finds that the

      information sought in the public record is necessary to support what
                                                                                            -5-


       appears to be a justiciable claim of the person.

       {¶ 9} This statute “sets forth heightened requirements for inmates seeking public

records, and requires an incarcerated criminal defendant to demonstrate that the

information he is seeking * * * is necessary to support a justiciable claim or defense.”

(Citations omitted.) State v. Gibson, 2d Dist. Champaign No. 2006-CA-37, 2007-Ohio-

7161, ¶ 13. Establishing a justiciable claim ordinarily involves identifying “ ‘a pending

proceeding with respect to which the requested documents would be material.’ ”

(Citations omitted.) State v. Heid, 4th Dist. Scioto No. 14CA3655, 2015-Ohio-1467, ¶ 14.

       {¶ 10} In Shontee’s motion, he did not identify any justiciable claim for which he

needed the requested records. Further, there was no pending proceeding for which

Shontee needed the requested records. Instead, he states, for the first time on appeal,

that he needed the records “to append to the post-conviction petition Appellant wished to

file.” Appellant’s August 15, 2022 Brief, p. 3. He then cites to a “Sworn Affidavit of

Truth” attached to his appellate brief. The affidavit was signed on June 23, 2022, well

after the trial court’s denial of his motion. In short, this affidavit was not presented to the

trial court, and it is not part of the record upon which we must base our decision. Based

on the record before us, we must conclude that Shontee did not fulfill his obligation to

identify for the trial court a justiciable claim for which he needed the requested records.

R.C. 149.43(B)(8). Therefore, the trial court did not abuse its discretion in denying his

motion.

       {¶ 11} Finally, Shontee cites State ex rel. Caster v. Columbus, 151 Ohio St.3d 425,

2016-Ohio-8394, 89 N.E.3d 598, in support of his argument that the trial court should
                                                                                        -6-


have granted his motion. However, the Ohio Supreme Court has held that its decision

in Caster does not affect an incarcerated person’s obligation to comply with R.C.

149.43(B)(8). State ex rel. Ellis v. Cleveland Police Forensic Laboratory, 157 Ohio St.3d

483, 2019-Ohio-4201, 137 N.E.3d 1171, ¶ 11-12.

          {¶ 12} Shontee’s assignment of error is overruled.



   III.      Conclusion

          {¶ 13} Having overruled Shontee’s assignment of error, the judgment of the trial

court is affirmed.

                                       .............

TUCKER, P.J. and DONOVAN, J., concur.


Copies sent to:

Mathias H. Heck, Jr.
Elizabeth A. Ellis
Jason T. Shontee
Hon. Mary Katherine Huffman